MEMORANDUM **
C. Edward Moore appeals pro se from the district court’s order dismissing his 42 U.S.C. § 1988 action alleging due process and equal protection violations arising from parking tickets he received in Santa Monica. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s dismissal for failure to state a claim, Nelson v. Heiss, 271 F.3d 891, 893 (9th Cir.2001), and we affirm.
The district court properly dismissed Moore’s equal protection claim alleging that urban dwellers receive more parking tickets than suburban and rural dwellers. See Wayte v. United States, 470 U.S. 598, 608-10, 105 S.Ct. 1524, 84 L.Ed.2d 547 (1985) (a mere failure of those who administer the law to treat equally all persons who violate the law does not constitute a denial of equal protection).
The district court also properly dismissed Moore’s due process claims as the State of California provides an adequate post-deprivation remedy. See Hudson v. Palmer, 468 U.S. 517, 532, 104 S.Ct. 3194, 82 L.Ed.2d 393 (1984); see also Cal. Veh. Code § § 4025 & 40215(b).
The district court did not abuse its discretion by dismissing Moore’s action without leave to amend, because the deficiencies in the complaint could not be cured. See Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir.2000) (en banc).
Moore’s remaining contentions are without merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.